DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks pages 6-7, filed 05/24/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 2-11, 13-20 allowed.
Regarding claims 2, 10, 13 and 20, prior art of record Case et al US 2014/0233692 in view of Ra et al US 2015/0243045
Regarding claim 2, 13 Case et al teaches An x-ray micro tomography system (pp 0022), comprising: 
an x-ray microscopy system including an x-ray source system for generating an x- ray beam (pp 0047), and 
a detector system for detecting the x-ray beam after transmission through a sample to generate projection data (pp 0049-0050); and
Ra et al teaches a computer system for determining regularization parameters and then executing iterative reconstruction using the actual projection data and the regularization parameters in which, in iterations of the iterative reconstruction, comparisons are made between estimated projection data and the actual projection data and results of the comparisons are used to make corrections. (data acquirer 710 compares estimated projection data acquired by forward projecting the target image reconstructed by using the first information 1380 at a target time with measured projection data 
Case et al and Ra et al fail to teach wherein the computer system estimates image noise from a reconstructed portion of the sample and sets an edge preserving cutoff regularization parameter based on the noise estimate, the edge preserving cutoff regularization parameter being used in the iterative reconstruction using the projection data.

Regarding claim 10, 20  Case et al teaches An x-ray micro tomography system (pp 0022), comprising: 
an x-ray microscopy system including an x-ray source system for generating an x- ray beam (pp 0047), and 
a detector system for detecting the x-ray beam after transmission through a sample to generate projection data (pp 0049-0050); and
Ra et al teaches a computer system executing iterative reconstruction using the projection data and the first determining parameters (data acquirer 710 compares estimated projection data acquired by forward projecting the target image reconstructed by using the first information 1380 at a target time with measured projection data acquired through a tomography scan at the target time. To reduce an 
Case et al and Ra et al fail to teach performing a setup method to determine a corrected beam hardening correction constant and a corrected center offset based on a reconstruction of at least a portion of the sample using Filtered Back Projection (FBP).



It is inherent that dependent claims are allowed as being dependent upon an allowable independent claim.

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
June 1, 2021
/MICHAEL BURLESON/
/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675